THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENNIS A. CHAMPAGNE, JR.,

Petitioner :
V. : 3:16-CV-1122
(JUDGE MARIANI)
DAVID EBBERT, WARDEN,
Respondent
—_— ORDER

Ss
AND NOW, THIS ~>/ J pay oF May 2019, upon review of

Magistrate Judge Carlson's Report & Recommendation (“R&R”) (Doc. 11) for clear error
and manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 11) is ADOPTED for the reasons explained therein.
2. Dennis A. Champagne, Jr.’s Petition for a Writ of Habeas Corpus pursuant to 28
U.S.C. § 2241 (Doc. 1) is DENIED.
3. A Certificate of Appealability SHALL NOT ISSUE.

4. The Clerk of Court is directed to CLOSE the case.

 

 

United States District Judge

 
